Case: 17-51092      Document: 00514609656         Page: 1    Date Filed: 08/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 17-51092                                  FILED
                                 Conference Calendar                        August 21, 2018
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MELANIE IVY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:17-CR-153-5


Before REAVLEY, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Melanie Ivy has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Ivy
has not filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-51092      Document: 00514609656    Page: 2     Date Filed: 08/21/2018


                                  No. 17-51092

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.
      The judgment, however, contains a clerical error. When the written
judgment conflicts with an oral pronouncement, the oral pronouncement
controls. See United States v. Torres-Aguilar, 352 F.3d 934, 935 (5th Cir. 2003).
At sentencing, the district judge orally advised Ivy that she “shall not travel in
any state that borders Mexico without permission of your probation officer
during the term of your supervised release.” But the subsequent written
judgment differs; it states that “[t]he Defendant shall not be permitted to
reside or travel in any states that border with Mexico during the term of
supervision.” When “[t]he judgment does not but should reflect the probation
officer’s ability to provide permission to travel as stated at sentencing,” the
proper course is to remand because “[c]lerical errors such as this may be
corrected by the district court.” United States v. Rosales, 448 F. App’x 466, 467
(5th Cir. 2011) (per curiam) (citing Fed. R. Crim. P. 36).
      We REMAND for a correction of the judgment.




                                        2